Poffenbarger, Judge,

(concurring and sustaining'Points 1 and 2 of the Syllabus).

We agree with. Judge WilliaMS in the view that section 3 of chapter 116 of the Code is mandatory. A jury commissioner must take the oath required by that section, else he is not an officer de jure. It is as obligatory upon him to take the oath, required by law, as it is upon other officers. His failure to do so occasions a legal vacancy in the office, but, if he performs its duties and no other person claim it and exercise its functions and powers at the same time, there is no actual vacancy. The office is occupied by a person who, technically, has no right to exercise its powers. His failure to take the oath. constitutes ground for his removal or ouster from the position, but, so long as he is suffered to remain in, the actual incumbency and legal vacancy continue, and the acts of the incumbent are done colore officii. There is an office and a person filling it, though not rightfully. It is the duty of the appointing power to oust the de facto■ officer and we must presume this will be done and the office filled in law as well as in fact. Thus, we make the statute mandatory. We do not excuse or justify the failure to comply with its terms. It does not follow, however, that we must also invalidate the acts done by the de facto officer. Public policy demands that they be upheld. The functions of government cannot be performed, unless its offices are filled. The public business requires that somebody be recognized at all times as competent to discharge the duties of any given office. There are often contests and other legal proceedings, involving the ultimate and absolute right and title to the offices, during the pendency of which, it is more important that the functions of the offices be exercised, even though by persons not legally entitled to them, than that they should be closed, and the citizen unable to obtain the performance of those acts which the law vouchsafes to him for the protection of his life, his home, property and other interests. Suppose the case of contests, involving the title to every judicial office in the state. Would it be wise or prudent that all the courts be closed, pending the decision of the contests, so that no man could obtain a writ or order to protect his person or preserve his property rights? The evil of such an interregnum would be incalculable. This is a violent hy*227pothesis of course, but it serves to illustrate tbe principle. It is important to tbe citizen that every office be occupied, open and in operation all tbe time. Hence, tbe legislature, having undoubted authority to do so, has wisely ordained as follows: “All judgments given and all acts done by any person, by authority or color of any office, or tbe deputation thereof, under tbe restored government of Virginia or of this State, before bis removal there from, shall be valid, though it may afterwards be decided or adjudged that he was not lawfully elected or appointed or was disqualified to hold the office, or that the same had been forfeited or vacated.” Code, chapter 7, section 15.
Miller, President, and BraNNON and KobiNSON, Judges, concur in this note.